The principles of law presented for our determination in this case are identical to those decided in State v. Walsh,106 Utah 22, 144 P.2d 757. Upon the authority of that case, we hold that the defendant's motion to quash the information should have been granted. The allegations setting forth defendant's prior convictions were insufficient to charge that the defendant was an habitual criminal. The judgment of the lower court is reversed. The matter is remanded for new trial on the substantive crime of burglary in the second degree. *Page 68